                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        ARMANDO MEDINA ZAMORA,
                                   7                                                      Case No. 19-cv-00967-JCS (PR)
                                                       Petitioner,
                                   8
                                                v.                                        ORDER OF TRANSFER
                                   9
                                        U.S. DISTRICT COURT EASTERN
                                  10    DISTRICT OF CA,
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          In this federal habeas action, petitioner challenges his federal detention in Yuba
                                  14   County, which lies in the Eastern District. Accordingly, this action is TRANSFERRED to
                                  15   the Eastern District of California, as that is the district of confinement. 28 U.S.C.
                                  16   §§ 1404(a), 2241(d).
                                  17          The Court notes that the basis for petitioner’s federal detention is a state court
                                  18   conviction obtained in the San Joaquin County Superior Court, which lies in the Eastern
                                  19   District. Any federal challenges to the validity of that conviction must be brought in the
                                  20   Eastern District, as that is the district of conviction.
                                  21          The Clerk shall transfer this action forthwith.
                                  22          IT IS SO ORDERED.
                                  23   Dated: March 22, 2019
                                                                                           _________________________
                                  24
                                                                                               JOSEPH C. SPERO
                                  25                                                          Chief Magistrate Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ARMANDO MEDINA ZAMORA,
                                   7                                                         Case No. 19-cv-00967-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        U.S. DISTRICT COURT EASTERN
                                  10    DISTRICT OF CA,
                                  11                   Defendant.

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on March 22, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Armando Medina Zamora ID: 154316
                                       Yuba County Sheriff's Department
                                  18   P.O. Box 1031
                                       Marysville, CA 95901
                                  19

                                  20

                                  21   Dated: March 22, 2019

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
